 Case: 5:21-cv-00207-CHB Doc #: 13 Filed: 08/26/21 Page: 1 of 2 - Page ID#: 202




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  MEMBERS HERITAGE CREDIT                            )
  UNION,                                             )
       Plaintiff,                                    )         Civil Action No. 5:21-CV-207-CHB
                                                     )
  v.                                                 )
                                                     )         ORDER GRANTING LEAVE TO
  NEW YORK MARINE & GENERAL                          )           APPEAR PRO HAC VICE
  INSURANCE COMPANY, et al.,                         )
                                                     )
            Defendants.                              )
                                        ***    ***       ***    ***
       This matter is before the Court on the Motions for Pro Hac Vice Admission filed by Defendants

New York Marine & General Insurance Company, Prosight Specialty Insurance Company,

Prosight Specialty Management Co., Inc., [R. 11; R. 12]. The Court, having reviewed the

Motions and the attachments as required by Local Civil Rule 83.2, having found that the movant

has complied with all elements of Local Civil Rule 83.2, and the Court having been otherwise

sufficiently advised,


       IT IS ORDERED as follows:

       1.       The Motions for Pro Hac Vice Admission [R. 11; R. 12] are GRANTED.

       2.       Jacob T. Merkel and Joseph A. Nilan are granted leave to appear pro hac vice for

the defendants in this action.

       3.       If during the pendency of this action, Jacob T. Merkel and Joseph A. Nilan are

disbarred, suspended from practice, are not in good standing with the Bar to which they are a

member, or are subject to any other disciplinary action by any court, state, territory or the



                                                -1-
 Case: 5:21-cv-00207-CHB Doc #: 13 Filed: 08/26/21 Page: 2 of 2 - Page ID#: 203




District of Columbia, they must immediately notify the Court and provide information necessary

for the Court to evaluate whether continued admission in this case is appropriate.

       This the 26th day of August, 2021.




                                               -2-
